USCA11 Case: 19-14523     Date Filed: 01/07/2022   Page: 1 of 22




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 19-14523
                   Non-Argument Calendar
                   ____________________


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JARMAL WILLIAMSON,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:19-cr-20144-RNS-1
                   ____________________
USCA11 Case: 19-14523        Date Filed: 01/07/2022      Page: 2 of 22




2                       Opinion of the Court                 19-14523



Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
        Jarmal Williamson appeals his conviction and sentence for
possession of a firearm and ammunition by a convicted felon under
18 U.S.C. § 922(g)(1). He makes three arguments on appeal. First,
he asserts that the district court clearly erred by overruling his Bat-
son challenge during jury selection. Second, he contends that the
district court abused its discretion and violated Rule 403 of the Fed-
eral Rules of Evidence by precluding him from cross-examining the
Government’s “street slang” expert regarding his interpretation of
a jail call without opening the door to highly prejudicial evidence,
which chilled his ability to present a complete defense. And third,
he argues that the district court violated the Eighth Amendment by
applying a mandatory 15-year enhancement to his sentence, pursu-
ant to the Armed Career Criminal Act (“ACCA”), despite his status
as a young, non-violent offender with under one year of prison
time. Because we are writing for the parties, we will not set out
the facts at length in a separate section of the opinion.
                                  I.
       Williamson’s first argument on appeal is that the district
court erred by denying his Batson challenge after jury selection was
completed. In Batson v. Kentucky, the U.S. Supreme Court pro-
hibited attorneys from using their peremptory strikes to exclude
jurors based on their race. 476 U.S. 79, 89, 106 S. Ct. 1712, 1719
USCA11 Case: 19-14523        Date Filed: 01/07/2022      Page: 3 of 22




19-14523               Opinion of the Court                         3

(1986). We have recently summarized Batson’s “three-part in-
quiry” as follows:
      First, the challenging party must establish a prima fa-
      cie case that the peremptory strike was based on race.
      The challenging party can establish a prima facie case
      through a variety of evidence, including comparing
      the number of strikes against one race versus another,
      pointing out disparate questioning for jurors of differ-
      ent races, and side-by-side comparisons of struck ju-
      rors versus non-struck jurors.
              If a prima facie case is established, the striking
      party must then offer a race-neutral basis for the
      strike. . . . Finally, after considering the arguments of
      the parties and the relevant evidence, the trial court
      must determine whether the offered reasons were
      sincere or merely pretextual.
Vinson v. Koch Foods of Ala., LLC, 12 F.4th 1270, 1276 (11th Cir.
2021) (citations omitted). Here, because the district court
prompted the Government to provide a race-neutral explanation
for its peremptory challenges, we assume that the court found that
Williamson satisfied the first step of the Batson inquiry. See Her-
nandez v. New York, 500 U.S. 352, 359, 111 S. Ct. 1859, 1866 (1991)
(plurality opinion) (“Once a prosecutor has offered a race-neutral
explanation for the peremptory challenges and the trial court has
ruled on the ultimate question of intentional discrimination, the
preliminary issue of whether the defendant had made a prima facie
showing becomes moot.”). Additionally, Batson’s second step was
USCA11 Case: 19-14523        Date Filed: 01/07/2022      Page: 4 of 22




4                       Opinion of the Court                 19-14523

satisfied because, in the district court’s words, the Government
provided “genuine race neutral reasons” for its four peremptory
strikes against black prospective jurors. [Dkt. No. 93 at 114:25]; see
also Vinson, 12 F.4th at 1276 (“[The second step of Batson] is a very
low bar; so long as the basis is race-neutral, ‘almost any plausible
reason can satisfy the striking party’s burden.’” (quoting United
States v. Walker, 490 F.3d 1282, 1293 (11th Cir. 2007))). William-
son does not contest this on appeal. [Blue Br. at 39–40]. Accord-
ingly, only the third step of Batson is at issue: whether, in the trial
judge’s view, “the offered reasons were sincere or merely pre-
textual” based on “the arguments of the parties and the relevant
evidence.” Vinson, 12 F.4th at 1276 (citing Flowers v. Mississippi,
––– U.S. ––––, 139 S. Ct. 2228, 2243–44 (2019)).
       Under Batson’s third step, we may only overturn the trial
court’s decision concerning the sincerity of the Government’s prof-
fered race-neutral reasons if the trial court’s decision was clearly
erroneous. Foster v. Chatman, 578 U.S. 488, 500, 136 S. Ct. 1737,
1747 (2016); see also Snyder v. Louisiana, 552 U.S. 472, 477, 128 S.
Ct. 1203, 1207 (2008) (“On appeal, a trial court’s ruling on the issue
of discriminatory intent must be sustained unless it is clearly erro-
neous.”). We use this “highly deferential standard of review,”
Snyder, 552 U.S. at 479, 128 S. Ct. at 1209, because “the trial court’s
decision on the ultimate question of discriminatory intent repre-
sents a finding of fact.” Hernandez, 500 U.S. at 364, 111 S. Ct. at
1868 (plurality opinion). The trial court’s determination of
whether discriminatory intent is present typically turns on
USCA11 Case: 19-14523       Date Filed: 01/07/2022      Page: 5 of 22




19-14523               Opinion of the Court                        5

“whether counsel’s race-neutral explanation for a peremptory chal-
lenge should be believed.” Id. at 365, 111 S. Ct. at 1869; see also
Vinson, 12 F.4th at 1276 (noting that the third step is “fundamen-
tally a determination of credibility”). Accordingly, we cannot “im-
agine” a race-neutral reason to justify the peremptory strike after
the fact; rather, we only look to counsel’s stated reasons for her
peremptory strike, and counsel must “stand or fall on the plausibil-
ity of the reasons [s]he gives.” Miller-El v. Dretke, 545 U.S. 231,
252, 125 S. Ct. 2317, 2332 (2005). Because we examine only coun-
sel’s stated reasons for its peremptory strikes, the Supreme Court
has explained,
      There will seldom be much evidence bearing on that
      issue, and the best evidence often will be the de-
      meanor of the attorney who exercises the challenge.
      As with the state of mind of a juror, evaluation of the
      prosecutor’s state of mind based on demeanor and
      credibility lies “peculiarly within a trial judge’s prov-
      ince.”
Hernandez, 500 U.S. at 365, 111 S. Ct. at 1869 (plurality opinion)
(quoting Wainwright v. Witt, 469 U.S. 412, 428, 105 S. Ct. 844, 854
(1985)). Therefore, we owe the trial judge’s findings of discrimina-
tory intent—or lack thereof—great deference since we are merely
reviewing a “paper record.” Flowers, 139 S. Ct. at 2244.
      The factors that the reviewing and trial court may consider
include (1) “statistical evidence about the prosecutor’s use of per-
emptory strikes against black prospective jurors as compared to
white prospective jurors in the case,” (2) “evidence of a
USCA11 Case: 19-14523       Date Filed: 01/07/2022    Page: 6 of 22




6                      Opinion of the Court               19-14523

prosecutor’s disparate questioning and investigation of black and
white prospective jurors in the case,” (3) “side-by-side comparisons
of black prospective jurors who were struck and white prospective
jurors who were not struck in the case,” (4) “a prosecutor’s misrep-
resentations of the record when defending the strikes during the
Batson hearing,” (5) “relevant history of the State’s peremptory
strikes in past cases,” and (6) “other relevant circumstances that
bear upon the issue of racial discrimination.” Id. at 2243. Here,
Williamson’s evidence focuses on first and third factors—i.e., the
number of peremptory strikes used against black prospective jurors
and side-by-side comparisons of stricken black prospective jurors
to white jurors.
       The Government exercised five of its six initial peremptory
strikes, as well as the additional peremptory strike the court
granted each party to exercise on an alternate. Four of the six peo-
ple the Government struck were black: M.B., C.K., J.W., and F.R.
Only one black juror was on the panel that sat in judgment of Wil-
liamson. Williamson argues on appeal that the district court clearly
erred by not finding the Government’s race-neutral reasons for its
strikes to be pretextual. For M.B. and C.K., Williamson argues that
the Government’s race-neutral reasons mischaracterized the rec-
ord, demonstrating their pretextual nature. For J.W. and F.R., Wil-
liamson points to several non-black comparator jurors who the
Government should have struck if its stated reasons for striking
J.W. and F.R. were not pretextual. Because “one racially discrimi-
natory peremptory strike is one too many,” we will evaluate
USCA11 Case: 19-14523        Date Filed: 01/07/2022     Page: 7 of 22




19-14523               Opinion of the Court                         7

independently each of the Government’s four peremptory strikes
against M.B., C.K., J.W., and F.R. Flowers, 139 S. Ct. at 2241.
                                 A.
        For M.B., the Government stated that he had “a prior con-
viction for selling or possession of drugs” as its race-neutral reason
for striking him, which the district court accepted. [Dkt. No. 93 at
113:22–23]. Williamson argues that this reason mischaracterized
M.B.’s response during voir dire, which was as follows:
      THE COURT:                         All right. And you
                                         indicated you knew
                                         someone that had
                                         been arrested for
                                         possession of mari-
                                         juana.     Do you
                                         think that person
                                         was treated fairly by
                                         the police, the pros-
                                         ecutors, and the
                                         courts?
       A PROSPECTIVE JUROR:              Yes.
       THE COURT:                        And how long ago
                                         did that happen?
       A PROSPECTIVE JUROR:              Probably about 30
                                         years ago.
       THE COURT:                        All right. Anything
                                         about that incident
                                         that would make it
USCA11 Case: 19-14523        Date Filed: 01/07/2022      Page: 8 of 22




8                       Opinion of the Court                 19-14523

                                          difficult for you to
                                          be a fair juror?
       A PROSPECTIVE JUROR:               No.
[Dkt No. 93 at 42:19–43:3 (emphasis added)]. This answer indi-
cates, per Williamson’s reading, that the Government mischarac-
terized M.B.’s testimony as saying that he, not someone he knows,
had a prior conviction for selling drugs. The Government responds
that its race-neutral reason was supported by the record. In M.B.’s
jury questionnaire, he was asked whether “you, a member of your
family or a close friend ever been arrested,” and he answered, “Yes.
Possession of marijuana.” Accordingly, it was not inaccurate for
them to interpret this answer to mean that M.B. was arrested for
possession of marijuana.
        We agree with the Government. While the Government’s
race-neutral reason might not have perfectly reflected the record’s
contents, the district court found that it was a credible justification
for striking M.B. As the Supreme Court has explained, “the best
evidence [of discriminatory intent] often will be the demeanor of
the attorney who exercises the challenge,” and the trial court is best
situated to understand the attorney’s “state of mind.” Hernandez,
500 U.S. at 365, 111 S. Ct. at 1869 (plurality opinion). Accordingly,
it was not clear error for the district court to find that the Govern-
ment’s interpretation of M.B.’s ambiguous response on his jury
questionnaire was not a pretextual reason for a race-based peremp-
tory strike. See McNair v. Campbell, 416 F.3d 1291, 1311 (11th Cir.
2005) (“Although the prosecutor’s reason for striking [the
USCA11 Case: 19-14523        Date Filed: 01/07/2022     Page: 9 of 22




19-14523               Opinion of the Court                         9

prospective juror] was based on a belief that ultimately proved in-
correct, this does not establish by clear and convincing evidence
that the state court's finding of fact was erroneous . . . .”).
                                 B.
       For C.K., the Government identified the following as its
race-neutral reason for striking him: “He has a possession of co-
caine. I believe that he also said that he believes that all felons
should have their rights restored and he . . . believes that every re-
sponsible person should have a right to own a firearm no matter
whether they were a convicted felon or not.” [Dkt. No. 93 at 114:1–
5]. Williamson argues that this was pretext for two reasons. First,
C.K. had a son, daughter-in-law, brother-in-law, and nephew who
all worked in law enforcement, and these familial relationships
ought to have made him a favorable juror for the prosecution.
[Dkt. No. 93 at 56:6–21]. Second, the Government mischaracter-
ized C.K.’s opinions concerning felons’ right to own firearms. Dur-
ing voir dire and in his jury questionnaire, C.K. stated that whether
a convicted felon should be allowed to possess firearms “depends
on the conviction.” Accordingly, he did not say that “all” felons
should have a right to own a firearm.
       In response, the Government notes that it provided two rea-
sons for its peremptory strike: (1) C.K.’s prior arrest for possession
of cocaine and (2) his opinions concerning gun rights. Williamson
does not dispute the first reason. Therefore, it was not clear error
for the district court to find that the Government’s race-neutral rea-
son was credible. Additionally, C.K.’s jury questionnaire supports
USCA11 Case: 19-14523      Date Filed: 01/07/2022    Page: 10 of 22




10                    Opinion of the Court                19-14523

the Government’s second justification. In response to a question
concerning whether C.K. had any “strong feelings about gun laws,”
he stated, “Every responsible citizen should have the right to own
a firearm.” He then said that felons should be allowed to possess
firearms, but “it depends on the conviction.” While there is some
daylight between the text of C.K.’s answers in his jury question-
naire and the Government’s description of his answers, that day-
light does not demonstrate that the district court clearly erred by
finding that the Government’s explanation was credible.
                                C.
       The Government identified the following two reasons for
striking J.W.: “This is another person who said that a convicted
felon, if they served their time, they should be able to have their
rights restored. He was hesitant as to whether or not he could fol-
low the law.” [Dkt. No. 114:9–12]. During voir dire, the district
judge asked J.W. whether he could “set aside [his] personal opinion
[that convicted felons should be allowed to possess firearms] and
follow the law,” and J.W. answered, “Yes.” [Dkt. No. 63:16–21].
However, the court noted that he answered “hesitatingly” and fol-
lowed up by asking him another version of the same question, to
which he answered, “No problem.” [Dkt. No. 63:22–64:8].
      On appeal, Williamson argues that the Government’s rea-
son for striking J.W. was pretext because the court rehabilitated
J.W. by confirming that he would have “[n]o problem” with fol-
lowing the law despite his personal opinions and because two other
non-black jurors expressed similar views regarding the rights of
USCA11 Case: 19-14523       Date Filed: 01/07/2022     Page: 11 of 22




19-14523               Opinion of the Court                        11

convicted felons during voir dire. In response, the Government
notes that even though the district court confirmed that J.W.
would follow the law, that does not imply that the Government
struck him for race-based reasons. When a potential juror’s de-
meanor is a race-neutral reason for a peremptory challenge, the
trial court’s findings are “of even greater importance” because “the
trial court must evaluate not only whether the prosecutor’s de-
meanor belies a discriminatory intent, but also whether the juror’s
demeanor can credibly be said to have exhibited the basis for the
strike attributed to the juror by the prosecutor.” Snyder, 552 U.S.
at 477, 128 S. Ct. at 1208. Accordingly, we defer to the trial court
“in the absence of exceptional circumstances.” Id., 128 S. Ct. at
1208 (quoting Hernandez, 500 U.S. at 366, 111 S. Ct. at 1870 (plu-
rality opinion)). Here, the court noted J.W.’s hesitancy during voir
dire and then found that hesitancy to be a credible basis for the
Government’s peremptory strike. Given the deference we owe to
the trial court’s judgment, we cannot find any exceptional circum-
stances for overturning the trial court’s decision based on this paper
record.
       Williamson points to non-black jurors who expressed simi-
lar views concerning felons’ gun rights but who were not struck.
However, as the Government notes, neither of these two jurors
hesitated when the district court asked if they could set aside their
personal opinions. Accordingly, the two jurors Williamson points
to are not valid comparators.
USCA11 Case: 19-14523        Date Filed: 01/07/2022     Page: 12 of 22




12                      Opinion of the Court                 19-14523

        Williamson also argues that if the Government were con-
cerned about J.W.’s hesitancy, it could have asked individual follow
up questions. [Blue Br. at 46]. However, each party had only ten
minutes to ask individual questions. [Dkt. No. 93 at 87:8–10]. Ad-
ditionally, the district court stated that it was sure that the parties
would not “go over any of the questions we have already covered.”
[Id. at 87:10–11]. Given this context, the Government’s failure to
ask J.W. for a third time whether he could set aside his personal
opinions and follow the law is not proof of the Government’s dis-
criminatory intent.
                                  D.
        For F.R., the Government stated two race-neutral reasons
for striking him: “His father was convicted for selling drugs. And
three uncles were on drugs for years before passing.” [Dkt. No. 93
at 114:15–17]. Williamson argues that this was pretext for two rea-
sons. First, he notes that this is a misrepresentation because F.R.
only indicated that his father was “arrested” for drug crimes, rather
than convicted. [Blue Br. at 12 n.7]. However, as we noted above,
this discrepancy between the Government’s justification and what
the record says does not demonstrate clear error. McNair, 416 F.3d
at 1311. Second, Williamson points to five non-black jurors as com-
parators who shared these characteristics. [Blue Br. at 46–47].
These five comparators are as follows:
       O.T.:         Mom and sister detained for selling
                     drugs [Dkt. No. 93 at 34:2–3]
USCA11 Case: 19-14523       Date Filed: 01/07/2022    Page: 13 of 22




19-14523               Opinion of the Court                       13

      J.P.:         Relative with substance abuse issues
                    [Dkt. No. 93 at 60:3–7]
      P.P.:         Brother-in-law arrested for DUI and rel-
                    ative with long-term substance abuse is-
                    sue [Dkt. No. 93 at 64:25–65:15]
      L.B.:         Uncle arrested for DUI [Dkt. No. 93 at
                    70:23–24]
      E.S.:         Family member who was arrested and
                    prosecuted [Dkt. No. 93 at 78:9–11]
In response, the Government notes that while each of these com-
parators either had a relative arrested for a crime or had a relative
with substance abuse issues, none shared both characteristics. [Red
Br. at 24 n.9]. While this Court has previously found a Batson vio-
lation based on side-by-side comparisons of black prospective ju-
rors and non-black jurors, Adkins v. Warden, Holman CF, 710 F.3d
1241, 1257 (11th Cir. 2013), we cannot do so here because the com-
parators identified by Williamson are not sufficiently similar to
prove that the Government struck F.R. because of his race.
                                 E.
       Williamson makes a final argument that the district court
committed legal error by failing to consider all the facts and cir-
cumstances surrounding the Government’s peremptory strikes
when it overruled his Batson challenge. [Blue Br. at 48–50]. Per
Williamson, counsel put the district court on notice of the compar-
ator jurors when, after the court overruled the Batson challenge,
counsel said, “[T]here were other jurors whose family members
USCA11 Case: 19-14523        Date Filed: 01/07/2022      Page: 14 of 22




14                      Opinion of the Court                   19-14523

have had legal troubles with drugs, and a disproportionate number
of those that were struck were African-American.” [Dkt. No. 93 at
115:2–6]. The court did not respond to this statement, which, ac-
cording to Williamson, means that the district court did not com-
ply with Supreme Court precedent dictating how courts must han-
dle Batson challenges. See Miller-El, 545 U.S. at 252, 125 S. Ct. at
2331 (stating that Batson “requires the judge to assess the plausibil-
ity of that reason in light of all evidence with a bearing on it”). For
example, we have held that a state court of appeals did not comply
with Batson’s third step when there was “no indication from its
opinion that [it] considered any of the relevant circumstances bear-
ing on the ultimate issue of discriminatory purpose beyond the fact
that the prosecutor had proffered race-neutral reasons for its
strikes” and because it “did not even mention all the relevant cir-
cumstances brought to its attention.” Adkins, 710 F.3d at 1252.
       However, we cannot hold similarly here. As we stated in
Adkins, “it is a defendant’s burden to prove purposeful discrimina-
tion at Batson’s third step.” Id. at 1250. After the trial judge elicited
the Government’s race-neutral reasons, he asked defense counsel
whether “the defense [had] any reason to believe they are not gen-
uine reasons.” [Dkt. No. 93 at 114:19–20]. Defense counsel re-
sponded, “We will just preserve the objection, Your Honor. I un-
derstand the reasons they cited. I think we will just preserve the
objection.” [Id. at 114:21–23]. The court overruled the objection,
but defense counsel then interrupted the court to note that “there
were other jurors whose family members have had legal troubles
USCA11 Case: 19-14523       Date Filed: 01/07/2022     Page: 15 of 22




19-14523               Opinion of the Court                        15

with drugs, and a disproportionate number of those that were
struck were African-American.” [Id. at 115:3–6]. The trial court
determined that the defendant had not made a showing of discrim-
ination, and, as explained above, we owe the trial court’s factual
finding a great deal of deference. Flowers, 139 S. Ct. at 2244. Wil-
liamson did not note the existence of non-black comparators until
after the trial judge had overruled his Batson challenge. Accord-
ingly, we cannot conclude that the trial judge committed clear er-
ror by failing to consider Williamson’s arguments after the judge
listened to the Government’s race-neutral justifications and
deemed them credible.
       In summary, Williamson has not shown that the district
court clearly erred by overruling his Batson challenge. Accord-
ingly, we must affirm the district court’s decision to reject William-
son’s Batson challenge.
                                 II.
       Williamson’s second argument on appeal is that the district
court abused its discretion by limiting his ability to cross-examine
the Government’s “street slang” expert. In a pre-trial hearing on
July 30, 2019, the district court made the following ruling regarding
two Government witnesses: “I’m going to blanketedly [sic] pre-
clude anybody from using the word gang either to describe what
units they are in or any other experience they have.” [Dkt. No. 92
at 46:7–9]. But the court said that if Williamson “contest[ed] the
expertise or experience” of the witnesses at issue, then those wit-
nesses could mention their experience investigating gangs at that
USCA11 Case: 19-14523        Date Filed: 01/07/2022      Page: 16 of 22




16                      Opinion of the Court                  19-14523

time. [Id. at 46:9–14]. Defense counsel then told the court that he
“intend[ed] to cross-examine [one of the witnesses] on the mean-
ing” of the slang term at issue in the trial, but he did not “want to
accidentally open the door” to the witness’s background in investi-
gating gangs, which might inferentially prejudice Williamson. [Id.
at 46:16–23]. The district court cautioned defense counsel that he
could “ask [the witness] any relevant questions you want,” but
“[w]hether that opens the door, that is the problem you are going
to have. So you will make that strategic decision.” [Id. at 47:19–
24].
        On appeal, Williamson argues that the district court abused
its discretion in issuing this ruling because it deprived him of “a
meaningful opportunity to present a complete defense.” Holmes
v. South Carolina, 547 U.S. 319, 126 S. Ct. 1727 (2006) (quoting
Crane v. Kentucky, 476 U.S. 683, 690, 106 S. Ct. 2142, 2146 (1986)).
According to Williamson, this ruling precluded him from cross-ex-
amining the Government’s witness on the meaning of the slang
term at issue because, if he had done so, it would have opened the
door to a highly prejudicial inference of gang affiliation, in violation
of Federal Rule of Evidence 403. [Blue Br. at 53]. This constraint
on his ability to present a complete defense allegedly violates the
Due Process Clause and the Confrontation Clause of the Sixth
Amendment. [Blue Br. at 56].
       We do not think the limitation the district court placed on
Williamson’s ability to cross-examine this Government witness vi-
olates his Confrontation Clause or Due Process rights. “[T]he
USCA11 Case: 19-14523       Date Filed: 01/07/2022     Page: 17 of 22




19-14523               Opinion of the Court                        17

Confrontation Clause guarantees an opportunity for effective
cross-examination, not cross-examination that is effective in what-
ever way, and to whatever extent, the defense might wish.” Dela-
ware v. Fensterer, 474 U.S. 15, 20, 106 S. Ct. 292, 295 (1985). The
Supreme Court has recognized that “trial judges retain wide lati-
tude insofar as the Confrontation Clause is concerned to impose
reasonable limits on such cross-examination based on concerns
about . . . harassment, prejudice, confusion of the issues, the wit-
ness’ safety, or interrogation that is repetitive or only marginally
relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct.
1431, 1435 (1986). “A defendant’s confrontation rights are satisfied
when the cross-examination permitted exposes the jury to facts suf-
ficient to evaluate the credibility of the witness and enables defense
counsel to establish a record from which he properly can argue
why the witness is less than reliable.” United States v. Baptista-Ro-
driguez, 17 F.3d 1354, 1371 (11th Cir. 1994). We review restrictions
on cross examination for abuse of discretion. Id. Under the abuse-
of-discretion standard, we may reverse a district court’s decision
only if the court applies an incorrect legal standard, follows im-
proper procedures in making the determination, or makes findings
of fact that are clearly erroneous. United States v. Jimenez-An-
tunez, 820 F.3d 1267, 1270 (11th Cir. 2016).
      An appellant may show a Confrontation Clause violation by
showing that she was “prohibited from engaging in otherwise ap-
propriate cross-examination” such that “[a] reasonable jury might
have received a significantly different impression of [the witness’s]
USCA11 Case: 19-14523       Date Filed: 01/07/2022     Page: 18 of 22




18                     Opinion of the Court                 19-14523

credibility had [appellant’s] counsel been permitted to pursue his
proposed line of cross-examination.” Van Arsdall, 475 U.S. at 680,
106 S. Ct. at 1436. If the appellant meets this burden, then she must
show that such error was not harmless. See id. at 681, 106 S. Ct.
1436 (“[A]n otherwise valid conviction should not be set aside if the
reviewing court may confidently say, on the whole record, that the
constitutional error was harmless beyond a reasonable doubt.”).
       On appeal, the Government argues that Williamson has
shown neither a violation of the Confrontation Clause nor that the
error was not harmless. We agree that Williamson has not shown
a Confrontation Clause violation. The trial court’s ruling pre-
cluded the Government from introducing evidence of the witness’s
experience investigating gangs. While the court would have al-
lowed the witness to introduce this information had Williamson’s
counsel challenged the witness’s expertise in interpreting street
slang, such a warning to defense counsel that they might open the
door to prejudicial information likely did not affect the jury’s im-
pression of the witness’s credibility.
        To the extent that Williamson is arguing that the trial judge
abused its discretion by not excluding all references to gangs—re-
gardless of what defense counsel asked during cross-examination—
under Rule 403, we must note that this Court “find[s] that the dis-
trict court abused its discretion under Rule 403 in only the rarest of
situations.” United States v. Lopez, 649 F.3d 1222, 1247 (11th Cir.
2011). District courts have “far more experience in evidentiary
matters and [are] better equipped to decide them than an appellate
USCA11 Case: 19-14523            Date Filed: 01/07/2022          Page: 19 of 22




19-14523                   Opinion of the Court                                19

court.” Id. Accordingly, we cannot conclude that the district court
abused its discretion when deciding that Rule 403 would not bar
the Government witness’s discussion of his background in investi-
gating gangs if Williamson’s counsel had opened the door during
cross-examination.1 Because Williamson has not shown a Con-
frontation Clause violation, we need not reach the issue of harm-
less error.
      In summary, the district court did not abuse its discretion by
precluding cross-examination of the Government’s witness



1
  Williamson alleges two other potential Confrontation Clause violations.
First, he argues that the judge’s ruling precluded defense counsel from asking
why the witness’s expert disclosure misspelled the slang term at issue (“glitty”
instead of “glizzy”). [Blue Br. at 55–56]. We do not see why that is the case:
such a question would not have challenged the witness’s “expertise or experi-
ence” and so would not have opened the door to the prejudicial information
concerning the witness’s background. Second, Williamson argues that the dis-
trict judge, during a sidebar at trial, precluded defense counsel from asking
about other parts of the jail call that the witness was interpreting. But this
misconstrues what the judge said. During the sidebar, defense counsel stated
that he was planning to ask about other parts of the jail call at issue. [Dkt. No.
223:7–13]. The judge then cautioned him, “If you want to get into other state-
ments of the call, you are in danger of opening all the other things we talked
about.” [Id. at 223:17–19]. This warning did not preclude defense counsel
from asking the witness about other portions of the call; rather, it merely re-
minded the defense counsel that he might open the door to prejudicial infor-
mation should he challenge the witness’s “expertise or experience.”
USCA11 Case: 19-14523       Date Filed: 01/07/2022     Page: 20 of 22




20                     Opinion of the Court                 19-14523

without opening the door to prejudicial evidence because the court
did not prohibit cross-examination of the expert and, instead,
placed reasonable limits on questioning. According, we affirm on
this issue.
                                 III.
        Williamson’s third argument on appeal is that the district
court’s imposition of the ACCA’s 15-year mandatory minimum
sentence violates the Eighth Amendment because Williamson is a
young, nonviolent offender. [Blue Br. at 57–61]. Between the ages
of 18 and 19, Williamson pled guilty to three separate offenses and
served a concurrent sentence of 150 days. [Blue Br. at 29]. Under
the ACCA, any person who violates 18 U.S.C. § 922(g) and has at
least three prior convictions for violent felonies or serious drug of-
fenses receives a mandatory minimum sentence of 15 years impris-
onment. 18 U.S.C. § 924(e)(1). Accordingly, the district court
found that the ACCA applied and sentenced him to 188 months.
Williamson argues on appeal that his youth should excuse him
from the ACCA’s mandatory sentencing enhancement under the
Eighth Amendment.
        In United States v. Reynolds, this Court held that the
ACCA’s 15-year mandatory minimum sentence does not violate
the Eighth Amendment. 215 F.3d 1210, 1214 (2000) (per curiam).
Williamson tries to get around this precedent by arguing that his
sentence was disproportionate because of his youth. He points to
two Supreme Court cases that restricted states’ ability to impose
life-without-parole sentences on juvenile offenders. See generally
USCA11 Case: 19-14523        Date Filed: 01/07/2022     Page: 21 of 22




19-14523                Opinion of the Court                        21

Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455 (2012) (holding that
a mandatory sentence of life without parole for offenders who
were under eighteen at the time of their crimes violated the Eighth
Amendment); Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011
(2010) (holding that the Eighth Amendment bars life without pa-
role sentences for juvenile offenders who did not commit a homi-
cide).
       While the Supreme Court has consistently affirmed that
“youth matters in sentencing,” Jones v. Mississippi, --- U.S. ----, 141
S. Ct. 1307, 1314 (2021), these cases do not suggest that the ACCA
enhancement as applied here violates the Eighth Amendment. In-
deed, this Court has already confronted and rejected this argument.
In United States v. Wilks, we held that a district court may apply
the ACCA’s 15-year mandatory minimum where the prior offenses
were committed on different occasions, even though the sentences
for the offenses were imposed on the same day and even though
the offenses were committed while the criminal defendant was a
youthful offender. 464 F.3d 1240, 1243–45 (2006). Here, unlike the
defendant in Wilks, Williamson was an adult—i.e., 18 or older—
when he committed each of the three prior offenses that resulted
in the court’s application of the ACCA enhancement. While Wil-
liamson argues that brain development research shows that a
youth does not automatically exit adolescence at the age of 18, such
evidence does not unravel our binding precedent from Wilks. Ac-
cordingly, we must affirm the lower court’s application of the
ACCA’s 15-year mandatory minimum.
USCA11 Case: 19-14523       Date Filed: 01/07/2022    Page: 22 of 22




22                     Opinion of the Court                19-14523

                                IV.
      In summary, the district court did not clearly err by rejecting
Williamson’s Batson challenge, did not abuse its discretion when
cautioning defense counsel that its cross-examination of a Govern-
ment witness might open the door to prejudicial information, and
did not violate the Eighth Amendment by applying the ACCA’s
mandatory 15-year minimum sentence. Therefore, we affirm.
      AFFIRMED.